UPON A REHEARING EN BANC
Opinion
This cause was reviewed on rehearing en banc, and upon consideration of the arguments of counsel and the full record in this case, the judgment of the trial court entered on September 15, 1987 is affirmed without opinion by an equally divided court. Accordingly, the opinion previously rendered by a panel of this Court on September 12, 1989 is withdrawn, see 9 Va. App. 28, and the mandate entered that date is vacated. The appellant shall pay to the Commonwealth of Virginia thirty dollars damages.
This order shall be certified to the trial court.